DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kindercar GmbH (DE 20 2012 004 462 U1).
	As for claim 1, as shown in Fig. 1 below, Kindercar discloses a child transport carrier comprising: a lower frame having a first end and a second end; an upper frame having a first end and a second end; and a rear frame extending from the second end of the lower frame to the second end of the upper frame. Kindercar further discloses a first upper seat support (17) comprising: a cross-member (i.e., the upper edge of the seat back) extending transversely across the first upper seat support and having a first end and a second end (i.e., a left and right end as seen in Fig. 1), wherein the cross-member is configured to move the first upper seat support between a first seat position and a second seat position (Fig. 3), and wherein the upper frame extends from an upper end of the rear frame and the lower frame extends from a lower end of the rear frame (see Figure 1 below).

    PNG
    media_image1.png
    759
    998
    media_image1.png
    Greyscale

Figure 1 Examiner-annotated copy of Fig. 1 of Kindercar

As for claim 13, Kindercar further discloses a second upper seat support (17) adjacent the first upper seat support, the second upper seat support comprising: a cross-member extending transversely across the second upper seat support and having a first end and a second end, wherein the cross-member of the second upper seat support is configured to move the second upper seat support between a first seat position and a second seat position independent of the first upper seat support (Fig. 3).
As for claim 14, as shown in Fig. 1 above, Kindercar discloses a child transport carrier comprising: a lower frame, an upper frame, and a rear frame that define a passenger compartment. Kindercar further discloses a first upper seat support (17) comprising: a cross-member (i.e., the upper edge of the seat back) extending transversely across the first upper seat support and having a first end and a second end (i.e., a left and right end as seen in Fig. 1), wherein the cross-member is configured to move the first upper seat support between a first seat position and a second seat position (Fig. 3), and wherein the lower frame defines a lower boundary of the passenger compartment, the upper frame 
As for claim 18, as shown in Fig. 1 above, Kindercar discloses a transport carrier comprising: a frame defining a passenger compartment. Kindercar further discloses a first seat support (17) coupled to the passenger compartment, the first seat support comprising: a first cross-member (i.e., the upper edge of the seat back) extending transversely across the first seat support and having a first end and a second end (i.e., a left and right end as seen in Fig. 1); a second seat support (17) adjacent to the first seat support and coupled to the passenger compartment, the second seat support comprising: a second cross-member (i.e., the upper edge of the seat back) extending transversely across the second seat support and having a first end and a second end (i.e., a left and right end as seen in Fig. 1), wherein the first cross-member is configured to move the first seat support between a first seat position and a second seat position (Fig. 3), and wherein the second cross-member is configured to move the second seat support between a first seat position and a second seat position (Fig. 3), independent of the first seat support.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 12, 15 – 17, and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindercar GmbH (DE 20 2012 004 462 U1) in view of Yoshie et al. (US 2003/0132611) .
Kindercar meets all the limitations of the claimed invention, but does not disclose the claimed lock. 

As for claims 11 and 12, Yoshi et al. disclose first and second locks (see 23) arranged on opposite sides of the seat and simultaneously actuated by a single actuator (37).
As for claims 19 and 20, Kindercar discloses two independently-operable seat backs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each seat back to include the more secure and easily operable locking arrangement of Yoshie et al. so that each seat could be adjusted to the desired position.
Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the upper edge of the seat back of Kindercar does not meet the limitation: “a first cross-member extending transversely across the first upper seat support” as recited in claim 1.
Applicant argues that the upper edge of the seat back does not extend transversely across the first upper seat support. However, the upper edge of the seat back extends the entire distance from a left side to a right side of the first upper seat support, and therefore is considered to extend “transversely” across the first upper seat support.

Applicant argues that upper edge of the seat back cannot be considered a “cross-member” because it is loose and flexible. However, the broadest reasonable interpretation of the term “cross-member”, does not exclude a flexible member and does not necessitate a member discrete from the first upper seat support.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618